DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “preprocess the measurement data using a machine learning technique, determine, at a Kalman filter, corrected measurement data based on (1) the preprocessed measurement data or the measurement data and (2) prediction data from a prediction model” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A device comprising: a transceiver configured to receive measurement data from a monitor device, and processing circuitry configured to: preprocess the measurement data using a machine learning technique, determine, at a Kalman filter, corrected measurement data based on (1) the preprocessed measurement data or the measurement data and (2) prediction data from a prediction model, and wherein the transceiver is further configured to provide the corrected measurement data based on the predicted data and the preprocessed measurement data.
2.	Regarding claim 8 – A non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for preprocessing data for device navigation, the operations comprising: receiving location measurement data from a monitor device, preprocessing the location measurement data using a machine learning technique resulting in preprocessed location measurement data, determining, by a Kalman filter and based on (1) the preprocessed location measurement data or the location measurement data and (2) location prediction data from a prediction model predicting a location of an object associated with the location measurement data, corrected object location data, and providing the corrected object location data based on the location prediction data and the preprocessed location measurement data.
3.	Regarding claim 15 –  A method for preprocessing data for device operation, the method comprising: receiving location measurement data from a monitor device, preprocessing the location measurement data using a machine learning technique resulting in preprocessing measurement data, determining, by a Kalman filter and based on (1) the preprocessed measurement data or the measurement data and (2) location prediction data from a prediction model predicting a measurement associated with the location measurement data, corrected measurement data, and providing the corrected measurement data based on the location prediction and the preprocessed measurement data.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rothenberg (US 11,402,542 A1) discloses forecasting method with machine learning.
Li et al. (US 10,726,738 A1) discloses automated fitness coaching based on motion data.
Shelton, IV et al. (US 2019/0201075 A1) discloses mechanisms for controlling different electromechanical systems of an electrosurgical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
31 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465